Case 19-04703-5-DMW                   Doc 14 Filed 11/14/19 Entered 11/14/19 11:34:12               Page 1 of 4

                                    UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
                                            RALEIGH DIVISION

  In Re:
  CONSHETA TINEAL PRINCE                                    CASE NO. 19-04703-5-DMW
                                                            CHAPTER     13
  Social Security No. xxx-xx-4863
  Address: 60 Prairie Lane, Lillington NC 27546-


                                                   Debtor


       MOTION TO AVOID JUDICIAL LIEN OF PORTFOLIO RECOVERY ASSOCIATES

 NOW COMES the Debtor, by and through counsel, and moves to avoid the judicial lien of Portfolio
 Recovery Associates (“Creditor”) pursuant to 11 U.S.C. § 522(f) and Rules 4003(d) and 9014 of the Federal
 Rules of Bankruptcy Procedure by showing unto the court the following:

 1.   This matter is a core proceeding pursuant to 28 U.S.C. § 157, and that the court has jurisdiction pursuant
      to 28 U.S.C. §§ 151, 157 and 1334. The court has the authority to hear this matter pursuant to the
      General Order of Reference entered on August 3, 1984 by the United States District Court for the
      Eastern District of North Carolina.

 2.   The Debtor filed a petition for relief under Chapter 13 of the United States Bankruptcy Code on October
      11, 2019 (“Petition Date”).

 3.   The Debtor is now, and has been at all times since this case was filed, the owner of a 100% title interest
      in the real property (“Property”) as described in Book 1815 at Page 679 as recorded on 08/21/03 in the
      Registry of Deeds for the County of Harnett, North Carolina, which property may also now or formerly
      be known as 60 Prairie Lane, Lillington, NC 27546.

 4.   As of the Petition Date, the fair market value of the Property was $120,000.00.

 5.   As of the Petition Date, the Property was the residence of the Debtor, and the Debtor has claimed and
      was entitled to claim an exemption in the Property pursuant to N.C.G.S. § 1C-1601(a)(1) of not more
      than $30,000.00.

 6.   Prior to the filing of this case, Portfolio Recovery Associates (“the Creditor”) obtained a judgment
      against the Debtor on or about 7/26/13 in the amount of approximately $700.00 as referenced in file
      number 13-CVD-001402 in the Office of the Clerk of Court of Harnett County.

 7.   As a result, the Creditor holds a judicial lien against Debtor’s interest in the Property.

 8.   Upon information and belief, the balance owing to the Creditor concerning the judicial lien, together
      with interest, as of the Petition Date, was approximately $1,047.97.

 9.   Upon information and belief, as of the Petition Date, the only other liens against the Property recorded
      in Harnett County were the following:
Case 19-04703-5-DMW            Doc 14 Filed 11/14/19 Entered 11/14/19 11:34:12                      Page 2 of 4

                                                                                   Unpaid Balance of Lien
          Name of Creditor Holding Lien                  Type of Lien
                                                                                     As of Petition Date
       Rushmore Loan                                     Deed of Trust                    $89,424.00
                                       Total Unpaid Balance Of Other Liens:               $89,424.00

 10. Since the sum of: (1) The amount of the judicial lien held by Portfolio Recovery Associates, (2) The
     total amount of all other liens on the Property, plus (3) The amount of the exemption that the Debtor
     was entitled to claim if there were no liens on the Property, exceeds the value of the Property (or, in the
     event that the Debtor owns less than a 100% interest in the Property, the value of her interest in the
     Property) by $471.97, the judicial lien impairs an exemption of the Debtor, and therefore, pursuant to
     U.S.C. § 522(f)(2)(A), the judicial lien is avoidable to the extent of $471.97.

 11. The Debtor also moves the Court for approval of an presumptive additional attorney fee pursuant to U.S.
     Bankruptcy Court Local Rule 2016-1(a)(6), to pay for the processing of this motion and the ensuing
     order.

 WHEREFORE, the Debtor prays that the court enter an Order as follows:

 1.   Avoiding the judicial lien held by Portfolio Recovery Associates to the extent of $471.97;

 2.   Approving an additional attorney fee, payable to the Law Offices of John T. Orcutt, P.C., in the sum
      of $450.00 to pay for the services outlined above; and

 3.   Granting such other and further relief as to the court may seem just and proper.

 Dated: November 14, 2019

                                                    LAW OFFICES OF JOHN T. ORCUTT, P.C.

                                                     /s Raymond DiGuiseppe
                                                    Raymond DiGuiseppe
                                                    N.C. State Bar No. 41807
                                                    6616-203 Six Forks Road
                                                    Raleigh, N.C. 27615
                                                    Telephone: (910) 920-0902
                                                    Fax: (910) 444-1279
                                                    Email: postlegal@johnorcutt.com
Case 19-04703-5-DMW                   Doc 14 Filed 11/14/19 Entered 11/14/19 11:34:12                Page 3 of 4
                                    UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
                                            RALEIGH DIVISION

  In Re:
  CONSHETA TINEAL PRINCE                                      CASE NO. 19-04703-5-DMW
                                                              CHAPTER     13
  Social Security No. xxx-xx-4863
  Address: 60 Prairie Lane, Lillington NC 27546-


                                                     Debtor

                                                   NOTICE OF MOTION

 The Debtor has filed papers with the court to avoid the judicial lien held by Portfolio Recovery Associates,
 pursuant to 11 U.S.C.§ 522(f) and Federal Rules of Bankruptcy Procedure 4003(d) and 9014, and for
 approval of an additional attorney fee for processing this motion and the ensuing order.

 Your rights may be affected. You should read these papers carefully and discuss them with your attorney,
 if your have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

 If you do not want the court to grant the relief sought in this motion, or if you want the court to consider your
 views on the motion, then on or before fourteen (14) days after the date on this notice, you or your attorney
 must file with the court, pursuant to Local Rule 9013-1 and 9014-1, a written response, an answer explaining
 your position, and a request for hearing at: Clerk, U.S. Bankruptcy Court, P.O. Box 791, Raleigh, N.C.
 27602.

 If you mail your response to the court for filing, you must mail it early enough so that court will receive it
 on or before the date stated above. You must also send a copy to the following:

   Law Offices of John T. Orcutt                              John F. Logan
   Attorney                                                   Chapter 13 Trustee
   6616-203 Six Forks Rd.                                     P.O. Box 61039
   Raleigh, N.C. 27615                                        Raleigh, N.C. 27661-1039

 If a response and a request for hearing is filed in writing on or before the date set above, a hearing will be
 conducted on the motion at a date, time and place to be later set and all parties will be notified accordingly.
 If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
 in this motion and may enter an order granting that relief.

 Dated: November 14, 2019
                                                        LAW OFFICES OF JOHN T. ORCUTT, P.C.
                                                         /s Raymond DiGuiseppe
                                                        Raymond DiGuiseppe
                                                        N.C. State Bar No. 41807
                                                        6616-203 Six Forks Road
                                                        Raleigh, N.C. 27615
                                                        Telephone: (910) 920-0902
                                                        Fax: (910) 444-1279
                                                        Email: postlegal@johnorcutt.com
Case 19-04703-5-DMW            Doc 14 Filed 11/14/19 Entered 11/14/19 11:34:12                     Page 4 of 4
                                      CERTIFICATE OF SERVICE

 I, Charlene Ennemoser, certify under penalty of perjury that I am, and at all times hereinafter mentioned was,
 more than eighteen (18) years of age and that on November 14, 2019, I served copies of the foregoing
 MOTION AND NOTICE OF MOTION TO AVOID JUDICIAL LIEN by certified first-class U.S. mail,
 return receipt requested, upon the following parties:

 Portfolio Recovery Associates
 Attn: Officer or Managing Agent
 P.O. Box 12914
 Norfolk, VA 23541-

 and by regular first-class U.S. mail upon the following parties:

 Consheta Tineal Prince
 60 Prairie Lane,
 Lillington NC 27546

 and by automatic electronic noticing upon the following parties:

 John F. Logan
 Chapter 13 Trustee



                                                        /s Charlene Ennemoser
                                                        Charlene Ennemoser
